DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authority for the examiner’s amendment to the title may be found in MPEP §606.01, which states that “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”

Amendment to the Title
The title is amended as follows:
-- DRIVING APPARATUS, LENS UNIT, DEVICE, AND CORRECTION METHOD FOR EXTERNAL DISTURBANCE MAGNETIC FIELD --

Allowable Subject Matter
Claims 1, 2, 6-17, 20-23, 25-28 and 30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 1, although the prior art discloses various driving apparatus, including:


    PNG
    media_image1.png
    193
    531
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    89
    530
    media_image2.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image3.png
    258
    534
    media_image3.png
    Greyscale


With respect to Claim 2, although the prior art discloses various driving apparatus, including:


    PNG
    media_image4.png
    120
    526
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    20
    348
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    89
    529
    media_image6.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image7.png
    225
    530
    media_image7.png
    Greyscale


With respect to Claim 17, although the prior art discloses various correction methods of a driving apparatus that moves a position of a lens section, including:


    PNG
    media_image8.png
    30
    241
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    91
    521
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    85
    488
    media_image10.png
    Greyscale


The prior art fails to disclose or suggest the above combination of steps further comprising:


    PNG
    media_image11.png
    156
    524
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    56
    485
    media_image12.png
    Greyscale


With respect to Claim 25, although the prior art discloses various devices, including:


    PNG
    media_image13.png
    56
    528
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    25
    396
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    59
    524
    media_image15.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image16.png
    259
    533
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    189
    533
    media_image17.png
    Greyscale


With respect to Claims 6-16, 20-23, 26-28 and 30, these claims each depend from either Claim 1, Claim 2, Claim 17, or Claim 25, respectively, and are therefore allowable for at least the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is (571) 272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872